Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 July 2022 has been entered.

Election/Restrictions
Claims 12-14, 29, 32-34 and 37 are allowable. Claims 15, 16, 18, 30, 31 and 36, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions III, IV and VI, as set forth in the Office action mailed on 08 March 2017, and the election of species set forth in the Office action mailed on 07 September 2018, are hereby withdrawn and claims 15, 16, 18, 30, 31 and 36 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

37. (Currently Amended) The CAR of claim 12, which comprises the extracellular antigen binding domain.

Authorization for this examiner’s amendment was given in an interview with Mr. Alireza Behrooz on 15 August 2022.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The RCE filed 01 July 2022 and the above Examiner’s Amendment overcome the rejections under 35 USC 103.  The closest prior art of record is June et al. (WO 2012/079000), McCluskey et al. (Molecular Cancer Therapeutics, 12(10): 2273-2281, August 14, 2013) and Rossomando (US Publication No. 2012/0282670).
June et al. describe chimeric antigen receptors for treating cancer.  The CAR may comprise an antigen binding domain, a transmembrane domain, a costimulatory signaling region, and a CD3 zeta signaling domain.  The antigen binding domain may bind to CD19, mesothelin or EGFRvIII.  The costimulatory signaling region may comprise the intracellular domain of a costimulatory molecule from CD27, CD28, 4-1BB (CD 137), OX40, CD30, CD40, ICOS (CD278), ICAM-1, LFA-1, CD2, CD7, LIGHT, NKG2C, B7-H3, or a ligand that specifically binds with CD83.  In one embodiment, the CAR comprises the amino acid sequence of SEQ ID NO: 12 which comprises SEQ ID NO: 129 of the present application.
June et al. do not describe a chimeric antigen receptor comprising a sortase transfer signature or the components antigen binding domain, sortase transfer signature, transmembrane domain, and intracellular signaling domain in the N- to C-terminal direction.
McCluskey et al. describe receptor-directed toxins (i.e., a chimeric antigen receptor) created by sortase-mediated protein fusion.  The fusion proteins comprise from N terminal to C terminal, (1) a toxin moiety (i.e., an intracellular signaling domain) of a receptor recognition-deficient form of diphtheria toxin (mDT) or a mutated, receptor-binding-deficient form of anthrax-protective antigen (mPA); (2) a [GS]3 linker (i.e., a transmembrane domain); (3) a sequence of LPETGG (i.e., a sortase transfer signature); and (4) a HER2-recognition protein of ZHER2 Affibody or a 4D5 scFv RBP (i.e., an antigen binding domain).  See the abstract and Figure 1.  McCluskey et al. teach that formation of chimeric antigen receptors containing a sortase transfer signature allows for sortase-mediated ligation so as to provide a facile way to produce large sets of chimeric proteins.
Rossomando describes fusion proteins formed by the action of sortases.  Figures 3 and 4 illustrate that two desired proteins, referred to as heterologous protein and conjugation substrate in the figures, can be joined in either the N-terminal to C-terminal configuration of a heterologous protein-sortase transfer signature-conjugation substrate, or in the N-terminal to C-terminal configuration of a conjugation substrate-sortase transfer signature-heterologous protein by the use of the action of sortase.
It would have been obvious to one of ordinary skill in the art to have included a sortase transfer signature in the chimeric antigen receptor of June et al. because McCluskey et al. teach that including a sortase transfer signature in a chimeric antigen receptor allows for sortase-mediated ligation so as to provide a facile way to produce large sets of chimeric proteins.  It would have been further obvious to have arranged the components of the June/McCluskey chimeric antigen receptor as antigen binding domain, sortase transfer signature, transmembrane domain, and intracellular signaling domain in the N- to C-terminal direction because altering the direction of arrangement of these components, as described by Rossomando, represents a simple substitution of one known element for another to obtain predictable results, i.e., the antigen binding domain and the intracellular signaling domain would be expected to function in the same manner regardless of their N-terminal to C-terminal arrangement.  However, none of the prior art of record teaches or suggests to interspace a Gly-Gly-Gly sequence and a hinge domain, in that order, between the sortase transfer signature and the transmembrane domain of the June/McCluskey/Rossomando polypeptide construct.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-11, 17, 19-28 and 35 have been cancelled.  Claims 12-14, 29, 32-34 and 37 are directed to an allowable product.  Claims 15, 16, 18, 30, 31 and 36 incorporate all limitations of an allowable product claim and have been rejoined and considered on the merits.  Claims 12-16, 18, 29-34, 36 and 37 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652